DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Applicant’s dependent claims 2 and 14 recite in part “the bond material comprises a ratio (Al2O3/B2O3) based on weight percent of at least 1.8 and at most 4”.  Applicant’s dependent claim 16 recites “wherein the bond material comprises a ratio (Al2O3/SiO2) based on weight percent of at least 0.6 and a most 1.3”.  However, Applicant’s specification as originally filed discloses at paragraph [0055] a set of values, including upper and lower boundary limits, of the ratio (Al2O3/B2O3) that do not encompass a value of “at most 4” according to dependent claims 2 and 14.  According to paragraph [0055] of Applicant’s specification as originally filed, the highest value of any range for the ratio (Al2O3/B2O3) is at most 2.7.  Furthermore, Applicant’s specification as originally filed discloses at paragraph [0057] a set of values, including upper and lower boundary limits, of the ratio (Al2O3/SiO2) that do not encompass a value of “at most 1.3” according to dependent claim 16.  According to paragraph [0057] of Applicant’s specification as originally filed, the highest value of any range for the ratio (Al2O3/SiO2) is at most 1.0.
For these reasons, Applicant’s dependent claims 2, 14 and 16 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
For purposes of examination, examiner will interpret the claimed ratio (Al2O3/B2O3) of “at least 1.8 and at most 4” of Applicant’s dependent claims 2 and 14 as “at least 1.8 and at most 2.7” according to paragraph [0055] of Applicant’s specification as originally filed.  And, examiner will interpret the claimed ratio (Al2O3/SiO2) of “at least 0.6 and a most 1.3” of Applicant’s dependent claim 16 as “at least 0.6 and a most 1.0” according to paragraph [0057] of Applicant’s specification as originally filed.
Appropriate correction is required.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, independent claim 10 recites the broad recitation “at least 0.8 wt% and at most 2.6 wt% of lithium oxide (Li2O) for the total weight of the bond material”, and the claim also recites “lithium oxide (Li2O) of at least 0.8 wt% and at most 2.3 wt% of for a total weight of the bond material” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  As all of Applicant’s claims 11-20 ultimately depend from independent claim 10, Applicant’s dependent claims 11-20 are also considered indefinite.
For purposes of examination, examiner will interpret independent claim 10 to recite the broad recitation “at least 0.8 wt% and at most 2.6 wt% of lithium oxide (Li2O) for the total weight of the bond material” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0287658 A1 to Flaschberger et al. (hereinafter “Flaschberger”) in view of United States Patent No. 8,721,751 B2 to Querel et al. (hereinafter “Querel”).

Referring to Applicant’s independent claim 1, Flaschberger teaches an abrasive article (See Abstract; the bonded abrasive article of Flaschberger is equivalent to Applicant’s claim term “an abrasive article”) comprising: a body (pars. [0242-243] of Flaschberger) including: a bond material extending throughout the body (pars. [0242-243], [0253]; the bonding medium of Flaschberger is equivalent to Applicant’s claim term “a bond material”), wherein the bond material comprises for a total weight of the bonding material: 0 to 40% by weight of aluminum oxide (Al2O3) (par. [0253] of Flaschberger); 0 to 12% by weight of lithium oxide (Li2O) based on the total weight of the bonding material (par. [0253] of Flaschberger); 0 to 10% by weight of potassium oxide (K2O) based on the total weight of the bonding material (par. [0253] of Flaschberger); 0 to 25% by weight of sodium oxide (Na2O) based on the total weight of the bonding material (par. [0253] of Flaschberger); 0 wt% to 40 wt% of boron oxide (B2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger); 25 wt% to 90 wt% by weight of silicon dioxide (SiO2) (par. [0253] of Flaschberger); and abrasive particles contained within the bond material (par. [0242]; the shaped abrasive particles of Flaschberger are equivalent to Applicant’s claim term “abrasive particles”), wherein the body comprises from 1 to 60% by volume of bond material of the body (par. [0267] of Flaschberger); from about 5 to about 80% by volume of porosity of the body (par. [0269] of Flaschberger); from 10 to 80% by volume of abrasive particles of the body (par. [0265] of Flaschberger).  All the aforementioned claimed ranges are rendered obvious pursuant to Flaschberger teachings. MPEP 2144.05 [R-10.2019] (I) The amount of aluminum oxide taught by Flaschberger overlaps Applicant’s claimed range of “at least 26.5 wt% and at most 40 wt%”.  The amount of potassium oxide taught by Flaschberger as modified by Querel lies within Applicant’s claimed range of “at least 1.2 wt% and at most 5.5 wt%”.  The amount of bond material taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 9 vol% and less than 14 vol%”.  The amount of porosity taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 30 vol% and at most 55 vol%”.  The amount of abrasive particles taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 35 vol% and at most 55 vol%”. 
	Although Flaschberger teaches the amount of lithium oxide (Li2O) present is 0 to 12% by weight (par. [0253] of Flaschberger), Flaschberger does not teach explicitly an amount of lithium oxide (Li2O) present specifically within the lower values of the aforementioned 0 to 12% by weight range.  However, Querel teaches an abrasive article including an abrasive body having abrasive grains made of microcrystalline alumina contained within a bond material, wherein the bond material comprises a total content of alumina of at least about 15 mol% (See Abstract of Querel).  In at least one embodiment, Querel teaches inorganic materials may be utilized for the bond material powder, and in particular, inorganic materials that facilitate the formation of a final-formed abrasive article having a vitreous bond (col. 4, ll. 3-6 of Querel).  Querel teaches the bond material powder can include inorganic materials, such as oxides (col. 4, ll. 12-13 of Querel).  Querel teaches embodiments herein can utilize a bond material powder having a frit material provided in an amount of up to 100% of the bond material powder (col. 4, ll. 36-37, 41-43 of Querel).  Querel teaches the bond material powder can include a certain content of silica (col. 4, ll. 48-49 of Querel), aluminum oxide (col. 4, ll. 57-59 of Querel), lithium oxide (col. 5, ll. 5-10 of Querel), sodium oxide (col. 5, ll. 5-10 of Querel), potassium oxide (col. 5, ll. 5-10 of Querel) and boron oxide (col. 7, ll. 38-39 of Querel).  In particular, Querel teaches the amount of lithium oxide present is within a range between about 1.0 mol% and about 8.0 mol% (col. 5, ll. 33-35 of Querel), which is equivalent to 1% to 8% of the 100% of the bond material powder (col. 4, ll. 41-43 of Querel).  Moreover, Querel teaches the amounts of boron oxide, silicon dioxide and sodium oxide present are within a range of between about 5.0 mol% to about 25 mol% (col. 7, ll. 43-47 of Querel); a range of between about 35 mol% to about 65 mol% (col. 4, ll. 51-56 of Querel); and, a range of between about 6.0 mol% to about 18 mol% (col. 6, ll. 1-5 of Querel), respectively, which are equivalent to about 5% to about 25%; about 35% to about 65%; and, about 6% to about 18%, respectively, of the 100% of the bond material powder.  There is a reasonable expectation the amounts of lithium, boron, silicon and sodium oxides present in the bond material of Flaschberger can be the amounts of lithium, boron, silicon and sodium oxides present in the bond material of Querel.  Both Flaschberger and Querel teach an abrasive article (See Abstract of Flaschberger; See Abstract of Querel) comprising a bond material (pars. [0242-243], [0253] of Flaschberger; col. 4, ll. 3-6, 12-13, 36-37, 41-43 of Querel) comprising silica (par. [0253] of Flaschberger; col. 4, ll. 48-49 of Querel), aluminum oxide (par. [0253] of Flaschberger; col. 4, ll. 57-59 of Querel), lithium oxide (par. [0253] of Flaschberger; col. 5, ll. 5-10 of Querel), sodium oxide (par. [0253] of Flaschberger; col. 6, ll. 1-6 of Querel), potassium oxide (par. [0253] of Flaschberger; col. 5, ll. 5-10 of Querel) and boron oxide (par. [0253] of Flaschberger; col. 7, ll. 38-39 of Querel).  Given Querel’s teachings, the amount of lithium, boron and silicon oxides present are sufficient to achieve fabricating a bond material for an abrasive article (See Working Examples S1-S5 of Tables 1 and 2 of Querel) just like Flaschberger teaches (See Working Examples of Tables 1-8, 9A-9C, 10-17 of Flaschberger).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Flaschberger and utilize amounts of lithium, boron, silicon and sodium oxides falling within the content ranges taught by Querel.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Flaschberger and Querel teach an abrasive article comprising a bond material comprising the same constituents (pars. [0242-243], [0253] of Flaschberger; col. 4, ll. 3-6, 12-13, 36-37, 41-43, 57-59; col. 5, ll. 5-10; col. 7, ll. 38-39 of Querel) and Querel teaches the amount of lithium oxide present is sufficient to achieve fabricating a bond material for an abrasive article (See Tables 1 and 2; Working Examples S1-S5 of Querel) just like Flaschberger teaches (See Working Examples of Tables 1-8, 9A-9C, 10-17 of Flaschberger).  The amounts of lithium oxide, boron oxide, silicon dioxide and sodium oxide  taught by Flaschberger as modified by Querel render obvious Applicant’s claimed ranges. The amount of lithium oxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 0.5 wt% and less than 2 wt%”. MPEP 2144.05 [R-10.2019] (I) The amount of boron oxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 9 wt% and at most 16 wt%”. MPEP 2144.05 [R-10.2019] (I) The amount of silicon dioxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 35 wt% and at most 48 wt%”. MPEP 2144.05 [R-10.2019] (I)  The amount of sodium oxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 5 wt% and at most 11 wt%”. MPEP 2144.05 [R-10.2019] (I)
In addition, Flaschberger as modified by Querel teaches the bond material comprises for a total weight of the bond material of any one of the components selected from the group consisting of 0 to 20% by weight of magnesium oxide (MgO) (par. [0253] of Flaschberger), 0 to 20% by weight of calcium oxide (CaO) (par. [0253] of Flaschberger), 0 to 5% by weight of iron oxide (Fe2O3) (par. [0253] of Flaschberger), 0 to 10% by weight of barium oxide (BaO) (par. [0253] of Flaschberger), 0 to 10% by weight of zinc oxide (ZnO) (par. [0253] of Flaschberger), and 0 to 5% by weight of titanium dioxide (TiO2) (par. [0253] of Flaschberger). According to the teachings of Flaschberger as modified by Querel, each one of the aforementioned components may be present in an amount of zero (0) percent by weight in the bond material (par. [0253] of Flaschberger). For this reason, the amounts taught by Flaschberger as modified by Querel render obvious Applicant’s claimed range.  Also, for this reason, the amounts taught by Flaschberger as modified by Querel lie within Applicant’s claimed range of “at most 2 wt%”. MPEP 2144.05 [R-10.2019] (I)
Lastly, the teaching “wherein: when the body comprises at least 3 vol% and less than 9 vol% of the bond material, the body comprises at least 110 bond bridges; when the body comprises at least 9 vol% and less than 14 vol% of the bond material, the body comprises at least 140 bond bridges; or when the body comprises at least 14 vol% of the bond material, the body comprises at least 135 bond bridges” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the amounts of the bonding medium, porosity and abrasive particles in both the resulting exemplary abrasive article of Applicant’s specification (page 28, par. [0126] of Applicant’s specification as originally filed) and claimed abrasive article of Applicant’s claims 1-6, 10, 12-16 and 20.  Given the similar manufacturing techniques and resultant similar structure and composition when comparing the bonded abrasive article of Flaschberger as modified by Querel and Applicant’s invention, the bonded abrasive article of Flaschberger as modified by Querel exhibits and possesses the identical or substantially identical properties as Applicant’s claimed abrasive article.  For these reasons, the teaching “wherein: when the body comprises at least 3 vol% and less than 9 vol% of the bond material, the body comprises at least 110 bond bridges; when the body comprises at least 9 vol% and less than 14 vol% of the bond material, the body comprises at least 140 bond bridges; or when the body comprises at least 14 vol% of the bond material, the body comprises at least 135 bond bridges” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.

Referring to Applicant’s claim 2, Flaschberger as modified by Querel teaches the bond material comprises Flaschberger as modified by Querel teaches the bond material comprises 0 to 40% by weight of aluminum oxide (Al2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) and 0 wt% to 40 wt% of boron oxide (B2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) for a ratio (Al2O3/B2O3) based on weight percent, for example, of 1 (40% by weight Al2O3 to 40% by weight B2O3) to 4 (40% by weight Al2O3 to 10% by weight B2O3).  The Al2O3/B2O3 ratio taught by Flaschberger as modified by Querel renders obvious Applicant’s claimed range.  The Al2O3/B2O3 ratio taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 1.8 and at most 4”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 3, Flaschberger as modified by Querel teaches the bond material comprises 0 to 12% by weight of lithium oxide based on the total weight of the bonding material (par. [0253] of Flaschberger).  The amount of lithium oxide taught by Flaschberger as modified by Querel renders obvious Applicant’s claimed range.  The amount of lithium oxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 0.9 wt%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Flaschberger as modified by Querel teaches the bond material comprises 0 wt% to 40 wt% of boron oxide (B2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) and at 25 wt% to 90 wt% by weight of silicon dioxide (SiO2) based on the total weight of the bonding material (par. [0253] of Flaschberger) for a ratio (B2O3/SiO2), based on weight percent, of 0 (0% by weight B2O3 to 0% by weight SiO2) to 1.6 (40% by weight B2O3 to 25% by weight SiO2).  The (B2O3/SiO2) ratio taught by Flaschberger as modified by Querel renders obvious Applicant’s claimed range.  The (B2O3/SiO2) ratio taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 0.2 and at most 0.5”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, the teaching “wherein the abrasive article comprises a versatility factor of greater than 1.9” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by a process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the amounts of the bonding medium, porosity and abrasive particles in both the resulting exemplary abrasive article of Applicant’s specification (page 28, par. [0126] of Applicant’s specification as originally filed) and claimed abrasive article of Applicant’s claims 1-6, 10, 12-16 and 20.  Given the similar manufacturing techniques and resultant similar structure and composition when comparing the bonded abrasive article of Flaschberger as modified by Querel and Applicant’s invention, the bonded abrasive article of Flaschberger as modified by Querel exhibits and possesses the identical or substantially identical properties as Applicant’s claimed abrasive article.  For these reasons, the teaching “wherein the abrasive article comprises a versatility factor of greater than 1.9” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel. 

Referring to Applicant’s claim 6, Flaschberger as modified by Querel teaches the bond material is essentially free of zircon (ZrSiO4) (par. [0253] of Flaschberger).

Referring to Applicant’s claim 7, the teaching “wherein the bond material comprises an amorphous phase” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the amounts of the bonding medium, porosity and abrasive particles in both the resulting exemplary abrasive article of Applicant’s specification (page 28, par. [0126] of Applicant’s specification as originally filed) and claimed abrasive article of Applicant’s claims 1-6, 10, 12-16 and 20.  Given the similar manufacturing techniques and resultant similar structure and composition when comparing the bonded abrasive article of Flaschberger as modified by Querel and Applicant’s invention, the bonded abrasive article of Flaschberger as modified by Querel exhibits and possesses the identical or substantially identical properties as Applicant’s claimed abrasive article.  For these reasons, the teaching “wherein the bond material comprises an amorphous phase” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.

Referring to Applicant’s claim 8, the teaching “wherein the bond material is free of a crystalline phase” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the amounts of the bonding medium, porosity and abrasive particles in both the resulting exemplary abrasive article of Applicant’s specification (page 28, par. [0126] of Applicant’s specification as originally filed) and claimed abrasive article of Applicant’s claims 1-6, 10, 12-16 and 20.  Given the similar manufacturing techniques and resultant similar structure and composition when comparing the bonded abrasive article of Flaschberger as modified by Querel and Applicant’s invention, the bonded abrasive article of Flaschberger as modified by Querel exhibits and possesses the identical or substantially identical properties as Applicant’s claimed abrasive article.  For these reasons, the teaching “wherein the bond material is free of a crystalline phase” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.

Referring to Applicant’s claim 9, Flaschberger as modified by Querel teaches the abrasive particles comprise aluminum oxide (Al2O3) (par. [0049] of Flaschberger).

Referring to Applicant’s independent claim 10, Flaschberger teaches an abrasive article (See Abstract; the bonded abrasive article of Flaschberger is equivalent to Applicant’s claim term “an abrasive article”) comprising: a body (pars. [0242-243] of Flaschberger) including: a bond material extending throughout the body (pars. [0242-243], [0253]; the bonding medium of Flaschberger is equivalent to Applicant’s claim term “a bond material”), wherein the bond material comprises 0 to 12% by weight of lithium oxide (Li2O) based on the total weight of the bonding material (par. [0253] of Flaschberger); 0 to 40% by weight of aluminum oxide (Al2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger); 0 wt% to 40 wt% of boron oxide (B2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger); 0 to 12% by weight of lithium oxide (Li2O) based on the total weight of the bonding material (par. [0253] of Flaschberger); 0 to 10% by weight of potassium oxide (K2O) based on the total weight of the bonding material (par. [0253] of Flaschberger); for a ratio (Al2O3/Li2O) based on weight percent of 0 (0% by weight Al2O3 to 0% by weight Li2O) to 40 (40% by weight Al2O3 to 1% by weight Li2O), and abrasive particles contained within the bond material (par. [0242]; the shaped abrasive particles of Flaschberger are equivalent to Applicant’s claim term “abrasive particles”).  The amounts of aluminum oxide and potassium oxide taught by Flaschberger render obvious Applicant’s claimed ranges.  And, the Al2O3/Li2O ratio taught by Flaschberger renders obvious Applicant’s claimed range.  The amount of aluminum oxide taught by Flaschberger overlaps Applicant’s claimed range of “greater than 26.5 wt% and at most 40 wt%”. MPEP 2144.05 [R-10.2019] (I)  The amount of potassium oxide taught by Flaschberger as modified by Querel lies within Applicant’s claimed range of “at least 0.5 wt% and at most 5.5 wt%”. MPEP 2144.05 [R-10.2019] (I)  The Al2O3/Li2O ratio taught by Flaschberger overlaps Applicant’s claimed range of “at least 15.1”. MPEP 2144.05 [R-10.2019] (I) 
Although Flaschberger teaches the amount of lithium oxide (Li2O) present is 0 to 12% by weight (par. [0253] of Flaschberger), Flaschberger does not teach explicitly an amount of lithium oxide (Li2O) present specifically within the lower values of the aforementioned 0 to 12% by weight range.  However, Querel teaches an abrasive article including an abrasive body having abrasive grains made of microcrystalline alumina contained within a bond material, wherein the bond material comprises a total content of alumina of at least about 15 mol% (See Abstract of Querel).  In at least one embodiment, Querel teaches inorganic materials may be utilized for the bond material powder, and in particular, inorganic materials that facilitate the formation of a final-formed abrasive article having a vitreous bond (col. 4, ll. 3-6 of Querel).  Querel teaches the bond material powder can include inorganic materials, such as oxides (col. 4, ll. 12-13 of Querel).  Querel teaches embodiments herein can utilize a bond material powder having a frit material provided in an amount of up to 100% of the bond material powder (col. 4, ll. 36-37, 41-43 of Querel).  Querel teaches the bond material powder can include a certain content of silica (col. 4, ll. 48-49 of Querel), aluminum oxide (col. 4, ll. 57-59 of Querel), sodium oxide (col. 5, ll. 5-10 of Querel), lithium oxide (col. 5, ll. 5-10 of Querel), potassium oxide (col. 5, ll. 5-10 of Querel) and boron oxide (col. 7, ll. 38-39 of Querel).  In particular, Querel teaches the amount of lithium oxide present is within a range between about 1.0 mol% and about 8.0 mol% (col. 5, ll. 33-35 of Querel), which is equivalent to 1% to 8% of the 100% of the bond material powder (col. 4, ll. 41-43 of Querel).  Moreover, Querel teaches the amounts of boron oxide, silicon dioxide and sodium oxide present are within a range of between about 5.0 mol% to about 25 mol% (col. 7, ll. 43-47 of Querel); a range of between about 35 mol% to about 65 mol% (col. 4, ll. 51-56 of Querel); and, a range of between about 6.0 mol% to about 18 mol% (col. 6, ll. 1-5 of Querel), respectively, which are equivalent to about 5% to about 25%; about 35% to about 65%; and, about 6% to about 18%, respectively, of the 100% of the bond material powder.  There is a reasonable expectation the amounts of lithium, boron, silicon and sodium oxides present in the bond material of Flaschberger can be the amounts of lithium, boron, silicon and sodium oxides present in the bond material of Querel.  Both Flaschberger and Querel teach an abrasive article (See Abstract of Flaschberger; See Abstract of Querel) comprising a bond material (pars. [0242-243], [0253] of Flaschberger; col. 4, ll. 3-6, 12-13, 36-37, 41-43 of Querel) comprising silica (par. [0253] of Flaschberger; col. 4, ll. 48-49 of Querel), aluminum oxide (par. [0253] of Flaschberger; col. 4, ll. 57-59 of Querel), lithium oxide (par. [0253] of Flaschberger; col. 5, ll. 5-10 of Querel), sodium oxide (par. [0253] of Flaschberger; col. 6, ll. 1-6 of Querel), potassium oxide (par. [0253] of Flaschberger; col. 5, ll. 5-10 of Querel) and boron oxide (par. [0253] of Flaschberger; col. 7, ll. 38-39 of Querel).  Given Querel’s teachings, the amount of lithium, boron and silicon oxides present are sufficient to achieve fabricating a bond material for an abrasive article (See Working Examples S1-S5 of Tables 1 and 2 of Querel) just like Flaschberger teaches (See Working Examples of Tables 1-8, 9A-9C, 10-17 of Flaschberger).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Flaschberger and utilize amounts of lithium, boron, silicon and sodium oxides falling within the content ranges taught by Querel.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Flaschberger and Querel teach an abrasive article comprising a bond material comprising the same constituents (pars. [0242-243], [0253] of Flaschberger; col. 4, ll. 3-6, 12-13, 36-37, 41-43, 57-59; col. 5, ll. 5-10; col. 7, ll. 38-39 of Querel) and Querel teaches the amount of lithium oxide present is sufficient to achieve fabricating a bond material for an abrasive article (See Tables 1 and 2; Working Examples S1-S5 of Querel) just like Flaschberger teaches (See Working Examples of Tables 1-8, 9A-9C, 10-17 of Flaschberger).  The amounts of lithium oxide, boron oxide, silicon dioxide and sodium oxide  taught by Flaschberger as modified by Querel render obvious Applicant’s claimed ranges. The amount of lithium oxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 0.8 wt% and at most 2.6 wt%”. MPEP 2144.05 [R-10.2019] (I) The amount of boron oxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 9 wt% and at most 16 wt%”. MPEP 2144.05 [R-10.2019] (I) The amount of silicon dioxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 30 wt% and at most 50 wt%”. MPEP 2144.05 [R-10.2019] (I)  The amount of sodium oxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 5 wt% and at most 13 wt%”. MPEP 2144.05 [R-10.2019] (I)
In addition, Flaschberger as modified by Querel teaches the bond material comprises for a total weight of the bond material of any one of the components selected from the group consisting of 0 to 20% by weight of magnesium oxide (MgO) (par. [0253] of Flaschberger), 0 to 20% by weight of calcium oxide (CaO) (par. [0253] of Flaschberger), 0 to 5% by weight of iron oxide (Fe2O3) (par. [0253] of Flaschberger), 0 to 10% by weight of barium oxide (BaO) (par. [0253] of Flaschberger), 0 to 10% by weight of zinc oxide (ZnO) (par. [0253] of Flaschberger), and 0 to 5% by weight of titanium dioxide (TiO2) (par. [0253] of Flaschberger). According to the teachings of Flaschberger as modified by Querel, each one of the aforementioned components may be present in an amount of zero (0) percent by weight in the bond material (par. [0253] of Flaschberger). For this reason, the amounts taught by Flaschberger as modified by Querel render obvious Applicant’s claimed range.  Also, for this reason, the amounts taught by Flaschberger as modified by Querel lie within Applicant’s claimed range of “at most 2 wt%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 11, the teaching “wherein the abrasive article comprises a versatility factor of greater than 1.9” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by a process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the amounts of the bonding medium, porosity and abrasive particles in both the resulting exemplary abrasive article of Applicant’s specification (page 28, par. [0126] of Applicant’s specification as originally filed) and claimed abrasive article of Applicant’s claims 1-6, 10, 12-16 and 20.  Given the similar manufacturing techniques and resultant similar structure and composition when comparing the bonded abrasive article of Flaschberger as modified by Querel and Applicant’s invention, the bonded abrasive article of Flaschberger as modified by Querel exhibits and possesses the identical or substantially identical properties as Applicant’s claimed abrasive article.  For these reasons, the teaching “wherein the abrasive article comprises a versatility factor of greater than 1.9” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel. 

Referring to Applicant’s claim 12, Flaschberger as modified by Querel teaches the bond material comprises 0 to 10% by weight of potassium oxide (K2O) based on the total weight of the bonding material (par. [0253] of Flaschberger) and 0 to 12% by weight of lithium oxide based on the total weight of the bonding material (par. [0253] of Flaschberger) for a ratio (K2O/Li2O) based on weight percent of 0 (0% by weight K2O to 0% by weight Li2O) to 10 (10% by weight K2O to 1% by weight Li2O).  The K2O/Li2O ratio taught by Flaschberger as modified by Querel renders obvious Applicant’s claimed range.  The K2O/Li2O ratio taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “greater than 0.8:0.9 and at most 7.5:0.9”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 13, Flaschberger as modified by Querel teaches the bond material comprises 0 to 12% by weight of lithium oxide based on the total weight of the bonding material (par. [0253] of Flaschberger). The amount of lithium oxide taught by Flaschberger as modified by Querel render obvious Applicant’s claimed ranges.  The amount of lithium oxide taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 0.9 wt%”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 14, Flaschberger as modified by Querel teaches the bond material comprises 0 to 40% by weight of aluminum oxide (Al2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) and 0 wt% to 40 wt% of boron oxide (B2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) for a ratio (Al2O3/B2O3), based on weight percent, of (0% by weight Al2O3 to 0% by weight B2O3) to 40 (40% by weight Al2O3 to 1% by weight B2O3).  The Al2O3/B2O3 ratio taught by Flaschberger as modified by Querel renders obvious Applicant’s claimed range.  The Al2O3/B2O3 ratio taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 1.8 and at most 4”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 15, Flaschberger as modified by Querel teaches the bond material comprises 0 wt% to 40 wt% of boron oxide (B2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) and at 25 wt% to 90 wt% by weight of silicon dioxide (SiO2) based on the total weight of the bonding material (par. [0253] of Flaschberger) for a ratio (B2O3/SiO2), based on weight percent, of 0 (0% by weight B2O3 to 0% by weight SiO2) to 1.6 (40% by weight B2O3 to 25% by weight SiO2).  The (B2O3/SiO2) ratio taught by Flaschberger as modified by Querel renders obvious Applicant’s claimed range.  The (B2O3/SiO2) ratio taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at most 0.8”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 16, Flaschberger as modified by Querel teaches the bond material 0 to 40% by weight of aluminum oxide (Al2O3) based on the total weight of the bonding material (par. [0253] of Flaschberger) and at 25 wt% to 90 wt% by weight of silicon dioxide (SiO2) based on the total weight of the bonding material (par. [0253] of Flaschberger) for a ratio (Al2O3/SiO2), based on weight percent, of 0 (0% by weight Al2O3 to 0% by weight SiO2) to 1.6 (40% by weight Al2O3 to 25% by weight SiO2).  The (Al2O3/SiO2) ratio taught by Flaschberger as modified by Querel renders obvious Applicant’s claimed range.  The (Al2O3/SiO2) ratio taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 0.6 and at most 1.3”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 17, the teaching “wherein: when the body comprises at least 3 vol% and less than 9 vol% of the bond material, the body comprises at least 110 bond bridges; when the body comprises at least 9 vol% and less than 14 vol% of the bond material, the body comprises at least 140 bond bridges; or when the body comprises at least 14 vol% of the bond material, the body comprises at least 135 bond bridges” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the amounts of the bonding medium, porosity and abrasive particles in both the resulting exemplary abrasive article of Applicant’s specification (page 28, par. [0126] of Applicant’s specification as originally filed) and claimed abrasive article of Applicant’s claims 1-6, 10, 12-16 and 20.  Given the similar manufacturing techniques and resultant similar structure and composition when comparing the bonded abrasive article of Flaschberger as modified by Querel and Applicant’s invention, the bonded abrasive article of Flaschberger as modified by Querel exhibits and possesses the identical or substantially identical properties as Applicant’s claimed abrasive article.  For these reasons, the teaching “wherein: when the body comprises at least 3 vol% and less than 9 vol% of the bond material, the body comprises at least 110 bond bridges; when the body comprises at least 9 vol% and less than 14 vol% of the bond material, the body comprises at least 140 bond bridges; or when the body comprises at least 14 vol% of the bond material, the body comprises at least 135 bond bridges” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.

Referring to Applicant’s claim 18, the teaching “wherein the bond material is free of a crystalline phase” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the amounts of the bonding medium, porosity and abrasive particles in both the resulting exemplary abrasive article of Applicant’s specification (page 28, par. [0126] of Applicant’s specification as originally filed) and claimed abrasive article of Applicant’s claims 1-6, 10, 12-16 and 20.  Given the similar manufacturing techniques and resultant similar structure and composition when comparing the bonded abrasive article of Flaschberger as modified by Querel and Applicant’s invention, the bonded abrasive article of Flaschberger as modified by Querel exhibits and possesses the identical or substantially identical properties as Applicant’s claimed abrasive article.  For these reasons, the teaching “wherein the bond material is free of a crystalline phase” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.

Referring to Applicant’s claim 19, Flaschberger as modified by Querel teaches the body comprises from 1 to 60% by volume of bond material of the body (par. [0267]); from about 5 to about 80% by volume of porosity of the body (par. [0269] of Flaschberger); from 10 to 80% by volume of abrasive particles of the body (par. [0265] of Flaschberger). All the claimed ranges are rendered obvious pursuant to Flaschberger as modified by Querel’s teachings. MPEP 2144.05 [R-10.2019] (I) The amount of bond material taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 9 vol% and less than 14 vol%”.  The amount of porosity taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 30 vol% and at most 55 vol%”.  The amount of abrasive particles taught by Flaschberger as modified by Querel encompasses entirely Applicant’s claimed range of “at least 35 vol% and at most 55 vol%”.  The teaching “wherein the body comprises at least 140 bond bridges” is inherent with and/or obvious in light of the teachings of Flaschberger as modified by Querel.  The bonded abrasive article of Flaschberger as modified by Querel is made by process (par. [0263] of Flaschberger) that is identical or substantially identical to Applicant’s method of manufacturing the claimed abrasive article (page 28, pars. [0124-125] of Applicant’s specification as originally filed).  The bonded abrasive article of Flaschberger as modified by Querel contains bonding medium, porosity and abrasive particles in amounts that encompass the amounts of the bonding medium, porosity and abrasive particles in both the resulting exemplary abrasive article of Applicant’s specification (page 28, par. [0126] of Applicant’s specification as originally filed) and claimed abrasive article of Applicant’s claims 1-6, 10, 12-16 and 20.  Given the similar manufacturing techniques and resultant similar structure and composition when comparing the bonded abrasive article of Flaschberger as modified by Querel and Applicant’s invention, the bonded abrasive article of Flaschberger as modified by Querel exhibits and possesses the identical or substantially identical properties as Applicant’s claimed abrasive article.  For these reasons, the teaching “wherein the body comprises at least 140 bond bridges” is inherent within and/or obvious in light of the teachings of Flaschberger as modified by Querel.

Referring to Applicant’s claim 20, Flaschberger as modified by Querel teaches the abrasive particles comprise aluminum oxide (Al2O3) (pars. [0048-49] of Flaschberger), wherein the abrasive particles comprise microcrystalline aluminum oxide (Al2O3) (par. [0503]; See monocrystalline aluminum oxide).

Response to Arguments
Applicant's claim amendments and remarks filed June 29, 2022 have been fully considered but they are not persuasive.
In Applicant’s Reply to Office Action filed June 29, 2022, Applicant asserts the Flaschberger reference does not disclose or suggest the particular contents of B2O3 and Al2O3, in which the content of B2O3 is significantly lower than Al2O3.  Applicant asserts further the Querel reference teaches the contents of B2O3 and Al2O3 and opines Querel fails to cure the deficiencies of Flaschberger.  Next, Applicant asserts one of ordinary skill in the art would have reasonably expected samples S3, C3, C8, S9, S10 and C10 of Applicant’s specification and drawings as originally filed to perform similarly based on the disclosures of Flaschberger and Querel as contents of oxides in the samples may fall into broad ranges of Flaschberger and overlap with Querel.  However, Applicant asserts samples S3, S9 and S10 demonstrated unexpected results over comparative samples C3 to C10.  Applicant asserts neither Flaschberger nor Querel teach or suggest tuning the composition of a bond material, much less for achieving improved bond structure or versatility.  For these reasons, Applicant respectfully submits independent claims 1 and 10, including claims 2-9 and 11-20 depending therefrom, are not obvious over the combination of Flaschberger and Querel, and requests withdrawal of the outstanding claim rejection under 35 USC 103.
Examiner disagrees.  Flaschberger teaches broad recitations of each and every claimed constituent and their respective ranges of Applicant’s claimed bond material recited in independent claims 1 and 10.  In taking a “belt and suspenders” type approach, examiner utilizes Querel to modify Flaschberger and teach with more specificity the narrower recitations of certain claimed constituents and their respective ranges of Applicant’s claimed bond material recited in independent claims 1 and 10.  Applicant’s assertions do not address the basis and underlying rationale for the proposed modification of Flaschberger’s teachings using the Querel reference.  Moreover, as Flaschberger teaches broad recitations of each and every claimed constituent and their respective ranges of Applicant’s claimed bond material recited in independent claims 1 and 10, the fact that Flaschberger does not teach explicitly the content of B2O3 is significantly lower than Al2O3 is immaterial.  Flaschberger’s teachings encompass the claimed ranges of both B2O3 and Al2O3 as claimed.  Next, Applicant cannot reasonably rely on their working examples, e.g., samples S3, S9 and S10, as said working examples are not commensurate in scope with either independent claim 1 or independent claim 10.  Moreover, as discussed in the remarks of prior Official actions and at least one telephonic interview, Applicant’s working samples are identical and provide only one single data point for each claimed constituent and their respective range recited in independent claims 1 and 10.  Applicant must significantly narrow each and every claimed range recited in independent claims 1 and 10 before any working example is even remotely considered commensurate in scope with the recited claimed inventions.  Lastly, neither Flaschberger nor Querel is required to teach or suggest the same solution or benefits or advantages or unexpected results that Applicant asserts result from the claimed invention as disclosed in the specification as originally filed.  The fact that Flaschberger alone, and as modified by Querel, teaches Applicant’s claimed inventions recited in pending claims 1-20 is sufficient to render obvious Applicant’s claimed inventions.  For these reasons, Applicant’s remarks are not considered persuasive.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731